UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: September 30 Date of reporting period: April 1, 2010 – June 30, 2010 Item 1.Schedule of Investments. GRISANTI BROWN VALUE FUND SCHEDULE OF INVESTMENTS JUNE 30, 2010 (Unaudited) Shares Security Description Value Common Stock - 96.8% Energy - 17.8% The Williams Cos., Inc. Valero Energy Corp. Weatherford International, Ltd. (a) Financial Services - 18.7% Bank of America Corp. JPMorgan Chase & Co. The Charles Schwab Corp. The Goldman Sachs Group, Inc. Healthcare - 13.3% Pfizer, Inc. Teva Pharmaceutical Industries, Ltd., ADR Industrials - 15.5% Lear Corp. (a) Navistar International Corp. (a) Terex Corp. (a) Insurance - 5.3% Chubb Corp. Materials - 8.0% Air Products and Chemicals, Inc. The Mosaic Co. Technology - 18.3% Applied Materials, Inc. Dell, Inc. (a) Fiserv, Inc. (a) Total Common Stock (Cost $16,212,477) Total Investments - 96.8% (Cost $16,212,477)* Other Assets and Liabilities, Net - 3.2% Total Net Assets - 100.0% ADRAmerican Depository Receipt (a)Non-income producing security. *Cost for Federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation (depreciation) consists of: Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Depreciation The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2010: The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various "inputs" used to determine the value of the Fund's investments. These inputs are summarized in the three broad levels listed below: Level 1 - quoted prices in active markets for identical assets Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Valuation Inputs Investments in Securities Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total Investments The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND'S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND'S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive and Principal Financial Officers have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: July 27, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: July 27, 2010 By: /s/ Karen Shaw Karen Shaw, PrincipalFinancial Officer Date: July 27, 2010
